DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                              Status of the Claims
2.	Claims 7 and 9-11 are currently pending. This office action is in response to the amendment filed on 04/13/2022. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 7 and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Concerning claim 7 the claim recites “the monomer (x) includes at least one monomer (c) selected form the group consisting of vinyl benzene, methyl methacrylate, and methyl acrylate, and a monomer (b)” which renders the claim indefinite as it is not clear if the monomer (b) is one of the group the monomer (c) is selected from or if monomer (b) is an additionally required monomer different from monomer (c) but present in monomer (x). 
Claims 9-11 are rejected as being dependent from a rejected base claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 7 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsubuko (US 4,388,395) as is evidenced by Bandrup (Bandrup et al, Polymer Handbook 4th edition Tables 6-10, 2005, pg VII/688 to VII/713,  Retrieved fromhttps://app.knovel.com/hotlink/pdf/id:kt003S1XE2/polymer-handbook-4th/main-chain-carbon-polymers) and  Ohtani (US 5,278,250).
Concerning claim 7 Tsubuko teaches a composition for use in electrophotography which includes a toner consisting essentially of a pigment or dye and a resin (abstract). 
Tsubuko teaches an graft copolymer which is made from 100 parts of stearyl methacrylate, 10 parts of N,N’-bis (allyloxycarbonylmethyl)pyromellitic imide, 30 parts of glycidyl methacrylate which was then polymerized and then reacted with 20 parts Beta methacryloxyethyl acid phthalate in an esterification reaction and then polymerized with 50 parts of styrene  (column 13 lines 1-20).  This indicates that stearyl methacrylate is present in an amount of 100 out of 210 of monomers to give a weight % of 47.6 of stearyl methacrylate.  The stearyl methacylate would correspond to the monomer (a), the styrene to the monomer (c) and the N,N’-bis (allyloxycarbonylmethyl)pyromellitic imide to the monomer (b)
This resin is then used as a toner binder in an example with a microlith Black colorant and Isopar H with the toner binder being present in an amount of 50 grams per 160 grams or 31.25 wt% to make a toner (column 19 lines 25-40). 
As such the stearyl methacrylate is present in the claimed amount in the polymer and the electrophotograic toner binder is present in the claimed amount in the electrophotographic toner. 
Tsubuko does not specifically teach the acid value or the claimed relational expression 1. 
The polymer of Tsubuko teaches that an acid monomer is used in the claimed composition but this acid monomer is used in an esterification reaction (column 13 lines 1-20) which would indicate that the acid group would react with the glycidyl group of glycidyl methacrylate present in the polymer, and would thereby indicate that there are no acid groups left on the polymer and as such the polymer would the claimed acid value of less than 40. 
Bandrup lists the solubility parameter of different polymers and provides evidence that an stearyl methacrylate homopolymer has a solubility parameter of 16 (MPa)1/2 (pg VII 705).  It is known that 1 (cal/cm3)1/2 is approximately equal to 2.045 MPa1/2, which would indicate that the solubility parameter of a polymer formed of stearyl methacrylate is approximately 7.824 (cal/cm3)1/2.  
Ohtani teaches that the standard solubility parameter for a polystyrene homopolymer is approximately 9.1 (cal/cm3)1/2 (column 2 lines 1-2). 
It is unknown what the solubility parameter of a polymer made from N,N’-bis (allyloxycarbonylmethyl)pyromellitic imide will be. However this monomer has a large number of polymer groups such as carbonyl groups and imide groups which would be expected to increase the solubility parameter of the polymer formed from it as indicating that it should have a higher solutiblity parameter than that seen by long chain aliphatic polymers such as those formed form stearyl methacrylate or even small hydrocarbon monomers like styrene.  
It should be noted that styrene is present in an amount of 50 parts compared to 10 parts of the N,N’-bis (allyloxycarbonylmethyl)pyromellitic imide in the polymer meaning that the SP(x) value will be heavily weighed to the styrene solubility parameter of the polymer as the styrene is present as approximately 83 % of the monomer x. Styrene and stearyl methacrylate would have an absolute value of the difference between the solubility parameters of monomers of approximately 1.27  (cal/cm3)1/2 which is within the claimed range. 
It should be noted that the highest solubility parameter of a polymer indicated by Bandrup has a solubility parameter of 43.6 Mpa1/2 (pg VII 710) which corresponds to 21.32 (cal/cm3)1/2 . A 50 % weight average of this polymer with styrene would be expected to have a combined solubility parameter of approximately 15.21 of the average of the solublity parameters of each of the monomers. This value is when compared to the solubility parameter of stearyl methacrylate gives a difference in solubility parameter of 7.386 which is within the claimed range or the relational expression 1. The relatively small amount (about 17 wt%) of the N,N’-bis (allyloxycarbonylmethyl)pyromellitic imide would indicate that the N,N’-bis (allyloxycarbonylmethyl)pyromellitic imide would be required to have a significantly higher solublity parameter than this highest value of the in order to not meet the claimed relational expression 1, which would not be expected are ticaluraly as amide group containgin polymer s are indiated by Bandrup and have a lower solubility parameter such as 27.8 (MPa)1/2 polyiminohexamethylene iminoadipoyl (pg VII 709). As such the polymer of Tsubuko would have the claimed solubility parameters indicated by the claimed relational expression 1, and therefore the composition of Tsubuko would meet the claimed limitations. 
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).
"[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977). 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Concerning claims 10-11 Tsubuko does not particularly teaches the particular melting peak temperature or the relational expressions 2, 3, 4, or 5 as are claimed.  
However as is indicated above Tsubuko does teach the polymer having the claimed monomer structures and amounts of monomer. The particularly indicated melting peak temperature and the relations as is indicated by the storage modulus of the polymer and by a DSC curve would result from the monomers which are used to make the polymer as such since the polymer of Tsubuko teaches the claimed monomers and amounts of monomer the polymer of Tsubuko would be expected to have the claimed relational expressions and would therefor meet the claimed limitations. 
"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).
"[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977). 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tsubuko (US 4,388,395) as is evidenced by Bandrup (Bandrup et al, Polymer Handbook 4th edition Tables 6-10, 2005, pg VII/688 to VII/713,  Retrieved fromhttps://app.knovel.com/hotlink/pdf/id:kt003S1XE2/polymer-handbook-4th/main-chain-carbon-polymers) and  Ohtani (US 5,278,250)  as applied to claim 7 above, and further in view of Iwase (US 2007/0298374 A1).
Concerning claim 9 Tsubuko as is indicated above teaches the claimed electrophotographic toner composition having the claimed polymer. 
Tsubuko does not teach the weight average molecular weight of the polymer. Tsubuko does teach that the dispersitbilty of the toner is important (column 1 lines 45-60)
Isawe is drawn to a liquid developer for electrophotography (paragraph 001) which includes a graft copolymer that includes a glycidyl group (paragraph s 0091-0092) and teaches that the graft copolymer has a weight average molecular weight of form 3,000 to 100,000 because a lower molecular weight makes control of the polymerization difficult and an higher molecular weight means the polymer does not provide sufficient dispersibility (paragraph 0093). This is an overlapping range of the weight average molecular weight. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.I. 
It would have been obvious to one of ordinary skill in the art at the time of filling to alter the graft copolymer of Tsubuko to have the claimed weight average molecular weight as is indicated by Isawe for the purpose of providing a graft copolymer in the toner composition which has can be made by a controlled polymerization and provides sufficient dispersibility in the liquid developer made from the toner. 

6.	Claims 7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Perronin (Us 3,991,007) as is evidenced by Bandrup (Bandrup et al, Polymer Handbook 4th edition Tables 6-10, 2005, pg VII/688 to VII/713,  Retrieved fromhttps://app.knovel.com/hotlink/pdf/id:kt003S1XE2/polymer-handbook-4th/main-chain-carbon-polymers).
Concerning claim 7 Perronin teaches a composition that comprises a pigment colorant and an organic polymer (column 1 liens 5-10) where the composition includes a weight ratio of the pigment to the resin of from 10/90 to 95/5 (column 4 lines 25-30). 
Perronin does not specifically teach that the composition is an electrophotographic toner composition or that the organic polymer is an electrophotographic binder, but does teach that the pigment composition can be used in inks (column 4 lines 45-55). 
Perronin teaches a specific example which is 80 wt% pigment and 20 wt% of stearyl methacrylate-methyl methacrylate-acrylonitrile terpolymer which can be used in a fatty ink, where the polymer is made from 20 parts of stearyl methacrylate, 5 parts of methyl methacrylate and 8.5 parts of acrylonitrile (column 9 lines 10-30).  This would indicate that the polymer comprises approximately 59.7 wt% of stearyl methacrylate. The stearyl methacrylate would be the claimed monomer (a), the methyl methacrylate would be the indicated monomer (c) and the acrylonitrile would be the claimed monomer (b). 
Perronin does not teach the acid value or the difference in solubility parament of the stearyl methacrylate-methyl methacrylate-acrylonitrile terpolymer which is used in the composition. 
However no acid containing monomer is used in the stearyl methacrylate-methyl methacrylate acrylonitrile terpolymer which would indicate that the terpolymer would have the claimed acid number. 
Bandrup lists the solubility parameter of different polymers and provides evidence that an acrylonitrile homopolymer has a solubility parameter of 25.27 (MPa)1/2 (pg VII 706).  It is known that 1 (cal/cm3)1/2 is approximately equal to 2.045 MPa1/2, which would indicate that the solubility parameter of a polymer formed of acrylonitrile is approximately 12.36 (cal/cm3)1/2.  
Bandrup further indicates stearyl methacrylate homopolymer has a solubility parameter of 16 (MPa)1/2 (pg VII 705).  It is known that 1 (cal/cm3)1/2 is approximately equal to 2.045 MPa1/2, which would indicate that the solubility parameter of a polymer formed of stearyl methacrylate is approximately 7.824 (cal/cm3)1/2.  
Bandrup additionally indicates that a methyl methacrylate homopolymer will have a solubility parameter with examples of this solubility parameter of which range from 18.58 to a maximum of 26.27 with the majority of indicated values being between 18.5 and 20.0 (MPa)1/2 (pg VII 705). It is known that 1 (cal/cm3)1/2 is approximately equal to 2.045 MPa1/2, which would indicate that the solubility parameter of a polymer formed of methyl methacrylate would have a solubility parameter which is between 9.086  to 12.846 (cal/cm3)1/2. 
As such the SP(a) value would be expected to be 7.824 (cal/cm3)1/2 and the Sp(x) value would be expected to be a mixture of the value of the acrylonitrile and methyl methacrylate monomers and so would have a possible range of form 9.086  to 12.846 (cal/cm3)1/2  which would give that the absolute value difference between these values would be from 1.262 to 5.022 (cal/cm3)1/2. This entire possible range would be within the claimed range indicated by the claimed relational expression (1). As such the terpolymer indicated by Perronin would meet the limitation of the claimed relational expression (1). 
The claimed limitations of “An electrophotographic toner composition” and “an electrophotographic toner binder” are given their broadest reasonable interpretations of a composition which is capable of being used in an electrophotographic toner and a polymer component which is capable of being used as a binder in an electrophotographic toner. 
As such the composition of Perronin which includes the claimed polymer having the claimed monomer units in the claimed amounts and having the claimed properties of acid value and the relational expression (1), and which is indicated to be useful in an ink would be considered to be capable of being used in an electrophotographic toner and the polymer would be considered to be capable of acting as the indicated toner binder, and as such the composition of Perronin which teaches each of the claimed components having the indicated structures would be considered to meet the limitations of an electrophotographic toner composition and an electrophotographic toner binder. 
As such the difference between the claimed composition and the exemplary composition of Perronin is that the polymer of Perronin is present in an amount of 20 wt% instead of in an amount of form 30 to 97 % by weight. 
However as is indicated above Perronin teaches that the colorant to polymer ratio is from of from 10/90 to 95/5 (column 4 lines 25-30) which corresponds to a  90 to 5 weight percent of the polymer in the composition, which is an overlapping range with the claimed range of from 30 to 97 wt %. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.I. 
It would have been obvious to one of ordinary skill in the art at the time of filling to alter the example of Perronin to use the claimed amount of the polymer to give the claimed composition because Perronin teaches that the polymer can be used in an amount which is an overlapping ratio with the claimed ratio. 
Concerning claim 9 Perronin does not teach the weight average molecular weight of the polymer. Perronin does teach that the length of the polymer chain and the molecular weight of the polymers in the pigment composition can be regulated by use of chain transfer agents (column 4 liens 35-40) and further teaches that polymer is insoluble in an organic solvent used in the coating but at least partially soluble in subsequent media of application (column 4 lines 20-25) and that the polymer must be capable of coating pigmentary particles (Column 1 liens 5-10). 
Increasing the weight average molecular weight of the polymer of Perronin would increase the ability of the polymer to coat pigmentary particles with increasing viscosity of the polymer but would decrease the ability of the polymer to be soluble due to high molecular weight. 
Decreasing the weight average molecular weight of the polymer Perronin would result in decreased ability to coat pigmentary particles with decreasing viscosity of the polymer but increased solubility of the polymer due to low molecular weight. 
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05.II.A. 
It would have been obvious to one of ordinary skill in the art at the time of filling to optimize the weight average molecular weight of the polymer of Perronin to give the claimed weight average molecular weight for the purpose of tailoring the solubility, visocity and coating properties of the polymer particularly given that Perronin teaches that molecular weight can be regulated. 
Concerning claims 10-11 Perronin does not particularly teaches the particular melting peak temperature or the relational expressions 2, 3, 4, or 5 as are claimed.  
However as is indicated above Perronin does teach the polymer having the claimed monomer structures and amounts of monomer. The particularly indicated melting peak temperature and the relations as is indicated by the storage modulus of the polymer and by a DSC curve would result from the monomers which are used to make the polymer as such since the polymer of Perronin teaches the claimed monomers and amounts of monomer the polymer of Perronin would be expected to have the claimed relational expressions and would therefor meet the claimed limitations. 
"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).
"[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977). 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Response to Arguments
7.	Applicant’s arguments with respect to claim(s) 7 and 9-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
8.	Claims 7 and 9-11 are rejected. No claims are currently allowable. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L MILLER/Examiner, Art Unit 1763

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763